Citation Nr: 0715027	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for type II 
diabetes mellitus and found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for atherosclerotic heart disease, coronary artery 
disease, status post coronary artery bypass graft, congenital 
anomalous coronary circulation, and pericarditis.


FINDINGS OF FACT

1.  The veteran did not appeal a June 1956 rating decision 
that denied service connection for a heart condition or a 
February 1991 rating decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a heart condition.

2.  Evidence added to the record since the February 1991 
rating decision does not, by itself or when considered with 
previous evidence of the record, relate to an unestablished 
fact necessary to substantiate the appellant's claim and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The competent medical evidence does not demonstrate that 
the veteran's current type II diabetes mellitus is related to 
his service.


CONCLUSIONS OF LAW

1.  The June 1956 rating decision that denied service 
connection for a heart condition and the February 1991 rating 
decision that found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
heart condition are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a heart condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's type II diabetes mellitus was not incurred 
in or aggravated by his active service and did not manifest 
to a compensable degree within one year following his 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2003 and April 
2003; and a rating decision in June 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the March 2004 statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  With respect to the 
claim for service connection for type II diabetes mellitus, 
the Board finds that VA is not obligated to provide an 
examination in this case because the evidence does not 
establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claim for service connection 
for a heart condition as well as the evidence required by the 
underlying claim for service connection, further amended 
notice to the veteran would not provide a basis to grant this 
claim.  The veteran has been notified of what is lacking to 
reopen his claim by the rating decision and correspondence.  
The Board again observes that the veteran and his 
representative have made no showing or allegation that the 
content of the notice resulted in any prejudice to the 
veteran.

New and Material Evidence

In a June 1956 rating decision, the RO denied the veteran's 
claim for service connection for a heart condition.  In 
February 1991, the RO found that new and material evidence 
had not been submitted to reopen the claim.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2006).  Thus, the June 1956 and February 1991 decisions 
became final because the appellant did not file a timely 
appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran filed 
this application to reopen his claim in December 2002.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the June 1956 rating 
decision consisted of service medical records and VA 
examination reports dated April 1956 and May 1956.  The RO 
found that there was no evidence of a current disability as 
the May 1956 report was negative for a diagnosis of 
pericarditis.  The claim was again denied in February 1991.

An October 1954 discharge examination report includes results 
of a chest x-ray examination that showed slight prominence of 
cardiac silhouette in the pulmonary conus area.  The November 
1956 four-year annual examination report notes that an 
enlarged heart was discovered on the October 1954 physical 
with no complications, sequela, or other significant medical 
history.  Neither report provides a diagnosis of any specific 
heart disability.

The evidence before VA at the time of the February 1991 
rating decision consisted of a January 1991 private treatment 
record and correspondence from a private physician dated July 
1956.  The RO found that the veteran failed to submit new and 
material evidence in support of his claim because while the 
evidence showed a current heart condition, the evidence did 
not show that the heart condition was incurred in or 
aggravated by service, or manifested to a compensable degree 
one year following the veteran's separation from service.

The evidence submitted to VA after the February 1991 rating 
decision includes VA medical records dated from October 1998 
to March 2003 and private treatment records dated from 
January 1995 to August 2002.  The new evidence shows that the 
veteran currently has a heart condition.  This was 
established at the time of the previous final decision.  None 
of the new evidence links the veteran's current heart 
condition to service.  Therefore, the new evidence is not 
material because it does not relate to an unestablished fact 
necessary to substantiate a claim and does not raise a 
reasonably possibility of substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the February 1991 rating decision denying the veteran's 
application to reopen a claim for service connection for a 
heart condition.

The Board finds that the additional evidence submitted after 
the February 1991 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that the claimed heart condition was incurred in 
or aggravated by service, or manifested to a compensable 
degree within one year of separation from service.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertion does not constitute competent medical 
evidence that his heart condition began during, or is a 
result of, his service.

Accordingly, new and material evidence having not been 
submitted, the claim for service connection for a heart 
condition is not reopened.

Service Connection for Type II Diabetes Mellitus

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, like diabetes mellitus, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for type II diabetes 
mellitus on a direct or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

The veteran's service medical records are void of findings, 
symptoms, complaints, or diagnosis of diabetes.  Urinalysis 
testing done at the time of the October 1953 enlistment 
examination, October 1954 discharge examination, and November 
1956 annual examination was negative for sugar.

Private treatment records show treatment of type II diabetes 
mellitus.  A December 1995 treatment record shows a diagnosis 
of diabetes with neuron manifest, type II, insulin.

VA medical records also show treatment of the veteran's type 
II diabetes mellitus.  An October 1998 VA treatment record 
shows that the veteran was on a diabetic diet.

The veteran's post-service medical records are negative for 
any evidence of type II diabetes mellitus within one year of 
separation from active duty.  In fact, the post-service 
medical records are negative for a diagnosis of diabetes 
mellitus until over forty years after separation.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, while the 
competent medical evidence does show that the veteran now 
suffers from type II diabetes mellitus, it does not include 
any competent medical opinion linking the condition to the 
veteran's active duty.  In the absence of competent medical 
evidence linking current type II diabetes mellitus to 
service, service connection must be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease. Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his type II diabetes mellitus began during, or is a result 
of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim. The evidence does 
not show that any current type II diabetes mellitus was 
incurred in or aggravated by service or that any diabetes 
mellitus manifested to a compensable degree within one year 
following the veteran's separation from service.  Therefore, 
service connection for type II diabetes mellitus is denied.




ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
heart condition is denied.

Service connection for type II diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


